Title: Joseph C. Cabell to Thomas Jefferson, 17 February 1820
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


					
						Dear Sir,
						
							Richmond.
							17 Feb: 1820.
						
					
					The result of all my enquiries convinced me that the only course left us was to aim to get the present & future surpluses of the Literary fund, & to amend the Bill lying on the table of the Senate & giving the counties the right of drawing out their arrears. mr Johnson & myself concerted measures: & with the aid of mr Hay in the debate, carried the Amendment unanimously thro’ the Senate, save one vote (Davidson’s). The Amendment went down yesterday morning, & was laid on the table, with the concurrence of our friends. It was understood the Committee of Schools & Colleges were about to act on the same subject, & would give us their support. They met yesterday when mr Bassett made a motion to give Wm &  mary $5,000, pr annum: which being rejected, he rose in a passion & abruptly left the room. Whilst this was going on I was sent for by the late treasurer & confidentially told the deficiency in the treasury would fall on the Literary fund. I consulted with mr Johnson, & mr Morris of the House of Delegates, who agreed with me that Preston would to avoid the penalty be compelled soon to pay up the money, and that we must persevere in our views to the present & future sup surpluses, till we could raise $80,000. By the documents it would seem there ought now to be a disposable surplus of $40,000, & from a power to pledge the future sup surpluses of some 3 or 5000$ per annum, we proposed to raise the balance. This morning the Comme of Schools & Colleges met, & Col: Bassett contrived to amend our proposition so as to give us the surplus now supposed to be on hand,  of $40,000, & to give Wm & mary an annuity of $5000—annually. And thus the business stands. Genl B. was on the Committee, and remained silent, least his opposition might defeat the James River & Kanhawa Bill which passed an hour after. They have got the vantage ground of us, by this unfortunate management of the Committee. Tomorrow our friends will make a great effort in the House, but really I cannot flatter you—Nothing shall be left undone within the compass of my power. I beg you to excuse my not writing you more fully & more frequently, as I am much engaged. I took the liberty to insert extracts from your letter in the Enquirer. I am, Dr Sir, faithfully yours
					
						
							Joseph C. Cabell
						
					
				